ACCEPTED
                                                                                           03-14-00654-CR
                                                                                                   6992247
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     9/18/2015 12:45:41 PM
                                                                                         JEFFREY D. KYLE
                               NO. 03-14-00654-CR                                                   CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                         AUSTIN, TEXAS
                                                                  9/18/2015 12:45:41 PM
                          THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                           Clerk

                                 AUSTIN, TEXAS

JAMES PALACIO                              §                            APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

            APPEAL FROM THE 427TH JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                          CAUSE NO. D1-DC-14-904021

         STATE'S SECOND MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a)    Following his conviction for Aggravated Assault Bodily Injury with a

Deadly Weapon – Family Violence, the appellant filed his notice of appeal in the above

causes on September 26, 2014. Appellant’s counsel filed a brief on July 20, 2015.


                                           1
      (c)      The State’s brief is currently due on September 18, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: one.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since this brief was filed, the attorney assigned to this case

            has been working on other pressing appellate matters and has not had

            sufficient time to prepare an adequate response to this brief.

      2. This request is not made for the purpose of delay, but to ensure that the Court

            has a proper State’s brief to aid in the just disposition of the above cause.




                                             2
      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to October 19, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas

                                             /s/ Matthew Foye
                                             Matthew Foye
                                             Assistant District Attorney
                                             State Bar No. 24043661
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. 854-4810
                                             Matthew.Foye@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

235 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Matthew Foye
                                                Matthew Foye
                                                Assistant District Attorney


                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 18th day of September, 2015, a true and correct

copy of this motion was served, by U.S. mail, electronic mail, facsimile, or

electronically through the electronic filing manager, to the Appellant’s attorney,

Linda Icenhauer-Ramirez, Attorney at Law, 1103 Nueces, Austin, Texas 78701,

ljir@aol.com.

                                                /s/ Matthew Foye
                                                Matthew Foye
                                                Assistant District Attorney




                                           4